144 F.3d 428
Ruth Ann WILLIAMS, Personal Representative of the Estate ofAnthony Wade, Deceased, Plaintiff-Appellee,v.T.N. MEHRA, et al., Defendants-Appellants.John Jabe, Warden, et al., Defendants.
No. 97-1118.
United States Court of Appeals,Sixth Circuit
May 21, 1998.

Before:  MARTIN, Chief Judge;  MERRITT, KENNEDY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, and GILMAN, Circuit Judges.


1
Prior report:  135 F.3d 1105.

ORDER

2
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


3
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


4
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


5
It is further ORDERED that the appellants file a supplemental brief not later than Monday, June 22, 1998, and the appellee file a supplemental brief not later than Wednesday, July 22, 1998.  The Clerk will schedule this case for oral argument as directed by the court.